Election/Restriction
This application is in condition for allowance except for the presence of claims 23 - 36 to an invention non-elected without traverse (and not including all limitations and 112(b) adjustments of the allowable product claims).  Accordingly, claims 23 – 36 have been cancelled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 23 – 36 have been cancelled as noted above.

Reasons for Allowance
The present claims are deemed allowable over the references of record for the reasons set forth by Applicants in their response filed January 28, 2021.  The Examiner agrees with Applicants arguments, particularly with regard to the distinction between sp2 and hexagon (or non-hexagon) structure.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
In order to better clarify the record, the Examiner wishes to point out the following distinctions between the cited prior art and the claimed subject matter:
Katakoshi et al. and Joo et al. NPL articles disclose amorphous 2D graphene, but neither of these references teach this in reference to use as a protective layer (on any application) nor a desire to have less than 100% hexagonal structure; in fact, implying that the amorphous 2D network is still hexagonal graphene rings.
Gurney et al. teaches the closes ‘use’ in the prior art, with graphene used as a protective layer on a magnetic recording medium, but Gurney et al. explicitly teaches that the graphene is a crystalline network (Paragraph 0026) and not amorphous; as well as no teaching or guidance as to requiring less than 100% hexagonal graphene rings in the network structure.
US ‘815 A1 and US ‘213 (cited herewith) disclose general graphene layers, but fail to provide any specifics on the hexagonal ring structure.
US ‘524 A1 is directed to substantially identical subject matter, including claimed, but is commonly assigned and the only double patenting rejection would be a provisional double 
The prior art, taken alone or in combination, fails to teach or render obvious the claimed invention.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 25, 2021